853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHEMICAL BANK, Plaintiff, Appellee,v.Milton A. TURNER, Defendant-Appellant.
No. 87-6035.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.
PER CURIAM:


1
Appellant, Milton Turner, appeals from a judgment in favor of appellee, Chemical Bank, in this action to collect on a promissory note.  After careful consideration of the briefs, record and oral argument in this case, we AFFIRM based on Judge James Jarvis' opinion.